Title: From Thomas Jefferson to Edgar Patterson, 1 February 1808
From: Jefferson, Thomas
To: Patterson, Edgar


                  
                     Feb. 1. 08. Washington
                  
                  Th: Jefferson presents his compliments to mr Patterson: he has two watches in the possession of mr Voigt of Philadelphia which have been long waiting for a conveyance. if mr Patterson could give to one or both of them a place in his waistcoat pocket he would much oblige Th:J. they cannot come packed away in baggage, because should a single pin or screw shake out, the whole rattles to pieces in a short time.
               